   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 1 of 12 PageID #:415




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DIKA-HOMEWOOD, L.L.C.,                    )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )                     Case No. 21 C 786
                                          )
OFFICEMAX, INC. n/k/a                     )
OfficeMax North America, Inc.,            )
                                          )
                     Defendant.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge.

       Dika-Homewood, LLC sued OfficeMax, Inc. for breach of contract arising from a

lease agreement. OfficeMax counterclaimed, alleging breach of contract, promissory

estoppel, and unjust enrichment. Dika has moved to dismiss OfficeMax's counterclaim

for failure to state a claim and to strike its affirmative defenses. For the reasons stated

below, the Court grants Dika's motion to dismiss counts 1 and 3 of the counterclaim but

declines to dismiss counts 2 and 4. The Court also strikes some, but not all, of

OfficeMax's affirmative defenses.

                                       Background

       On December 20, 1999, Dika and OfficeMax entered into a written lease

agreement under which OfficeMax leased a shopping center space owned by Dika in

Homewood, Illinois, for a term of fifteen years. The lease was set to expire on January

31, 2016. On March 23, 2015, the parties executed a second amendment under which

the lease term was extended to January 31, 2021. The lease required OfficeMax to pay
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 2 of 12 PageID #:416




rent, a pro-rata share of common area maintenance expenses each month, the balance

of its actual proportionate share of the common area expenses at the end of each

calendar year, and annual real estate taxes.

       Earlier this year, Dika filed suit against OfficeMax for breach of contract, alleging

it failed to pay rent from October 1, 2020 through December 2, 2020, its share of the

common area expenses, and the real estate taxes for 2020 and January 2021. In

answering Dika's breach of contract claim, OfficeMax contends that it acted within its

right to withhold rent payments due to Dika's failure to reimburse it for the cost of

replacing the property's HVAC system and installing LED lighting. OfficeMax further

contends that it fully paid its portion of real estate taxes that were actually due.

       OfficeMax asserts eight affirmative defenses to Dika's claim. The Court will

discuss these as necessary later in this decision.

       OfficeMax's counterclaim tracks certain contentions in its answer and affirmative

defenses. It alleges that it "was required to replace the HVAC system" in October 2016

for a little under $97,000, Countercl. ¶ 11, and that in 2019, it "renovated, redecorated,

and/or remodeled" the property by installing LED lighting at a cost of a little over

$14,000. Id. ¶ 12. OfficeMax alleges that it requested repayment from Dika for these

expenditures pursuant to certain terms in the lease and that Dika "approved that request

in writing and said that payment was forthcoming." Id. ¶ 6. At some later point,

however, Dika "made an about-face and refused to reimburse OfficeMax for any

amount." Id.

       OfficeMax has asserted a four-count counterclaim. In count 1, OfficeMax alleges

that Dika is in breach of section 14 of the lease due to its failure to reimburse OfficeMax



                                              2
     Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 3 of 12 PageID #:417




for replacement of the HVAC system. In count 2, OfficeMax alleges that Dika breached

section 5 of the second amendment to the lease by failing to reimburse OfficeMax for

the LED lighting expense. In counts 3 and 4, OfficeMax seeks to recover for these

same expenses under the doctrines of promissory estoppel and unjust enrichment.

                                        Discussion

1.     Motion to dismiss counterclaim

       Dika has moved to dismiss all four counts of OfficeMax's counterclaim under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. To

survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead "enough facts to state a

claim that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is considered facially plausible "when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 622, 677-78 (2009). When ruling on a

Rule 12(b)(6) motion to dismiss, the court accepts "all well-pleaded factual allegations

as true and view[s] them in the light most favorable to the plaintiff." Lavalais v. Village

of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). Legal conclusions, however, are

"insufficient to survive a Rule 12(b)(6) motion." McReynolds v. Merrill Lynch & Co., 694

F.3d 873, 885 (7th Cir. 2012).

       a.     Count 1 - breach of contract claim

       In count 1, OfficeMax alleges that Dika breached section 14 of the lease by

failing to reimburse it for the expense it incurred to replace the HVAC system. The

parties do not dispute that Illinois law governs the lease and its amendments. To

prevail on a breach of contract claim under Illinois law, a party must prove that a



                                              3
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 4 of 12 PageID #:418




contract existed, it performed all conditions required under the contract, the other party

breached the contract, and the party asserting the claim suffered damages as a result of

the breach. Shubert v. Fed. Express Corp., 306 Ill. App. 3d 1056, 1059, 715 N.E.2d

659, 661 (1999).

       Dika does not dispute that a contract existed between the parties. Dika argues,

however, that OfficeMax failed to satisfy the condition in the lease that would have

entitled it to reimbursement for its replacement of the HVAC system. Specifically, Dika

points out that OfficeMax did not replace the HVAC system during the last three years

of the lease's extended term, which Dika contends is required under the lease as a

condition of reimbursement. OfficeMax did not address this point in either its

counterclaim or its response to the motion to dismiss.

       Illinois law defines a condition precedent as a condition "which must be

performed either before a contract becomes effective or which is to be performed by

one party to an existing contract before the other party is obligated to perform." MXL

Indus., Inc. v. Mudler, 252 Ill. App. 3d 18, 25, 623 N.E.2d 369, 374 (1993). A condition

precedent is "generally subject to the rule of strict compliance." Id.

       The contractual condition in question meets this requirement. Section 14 of the

lease states, in relevant part, as follows:

                Landlord represents and warrants that all utility, mechanical,
       plumbing, and other systems serving the Demised Premises shall be in
       good operating condition and repair as of the date of occupancy by
       Tenant, and all HVAC systems shall be new, and Landlord shall pay for
       any replacements required for such systems prior to the expiration of the
       first full calendar year after the Date of Occupancy. If Tenant is required
       to replace any such systems during the last three (3) years of the term (or
       extended term, as the case may be) of this lease, Landlord, within the
       latter of fifteen (15) days after receiving copies of paid bills therefor or
       ninety (90) days prior to the expiration of the term of the lease, shall

                                              4
     Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 5 of 12 PageID #:419




       reimburse Tenant for an amount equal to the product obtained my
       multiplying the cost thereof by a faction equal to (a) one (1) minus (b) a
       fraction, the numerator of which small be the number of days subsequent
       to the date Tenant paid such bills to and including the last day of the term
       (or extended term, as the case may be) of this lease, and the denominator
       of which shall be the number of days in the entire "useful life" of such
       systems.

Am. Compl., Ex. A § 14.

       OfficeMax alleges that it replaced the HVAC system in October 2016. By then,

the parties had entered into the second amendment to the lease, which extended the

term of the lease—previously set to expire in January 2016—to January 2021. Thus

when OfficeMax replaced the HVAC systems, the extended end date of the lease was a

little over four years away. Because section 14 expressly provided that OfficeMax had

to replace the HVAC system within the last three years of the extended term to be

entitled to reimbursement, its replacement of the system fell outside the contractual

reimbursement period. It follows that Dika did not breach the lease by refusing to

reimburse OfficeMax. See Godare v. Sterling Steel Casting Co., 103 Ill. App. 3d 46, 52,

430 N.E.2d 620, 624 (1981) (defendant's duty to pay disability benefits was conditional

on the plaintiff complying with the dispute resolution process); see also Albrecht v. N.

Am. Life Assur. Co., 27 Ill. App. 3d 839, 843, 327 N.E.2d 317, 320 (1975) (decedent

was required to submit an application for life insurance before his death in order for the

insurance company to be bound by its obligation to pay on the life insurance claim).

The Court therefore dismisses count 1 of the counterclaim.

B.     Count 2 - breach of contract claim

       In count 2 of its counterclaim, OfficeMax alleges that Dika breached section 5 of

the second amendment to the lease by failing to pay OfficeMax the tenant allowance to



                                             5
     Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 6 of 12 PageID #:420




reimburse it for installing LED lighting. This term of the second amendment states:

              Tenant Allowance. Landlord agrees to pay to Tenant $75,000.00
       (the "Tenant Allowance"). The Tenant Allowance shall be due and
       payable on the date that is thirty (30) days following the date that Tenant
       provides reasonable evidence to Landlord that Tenant incurred expenses
       remodeling, redecorating and/or renovating the Premises, the cost of
       which is equal to or in excess of $75,000.00 (if Tenant spends less than
       $75,000.00, then the Tenant Allowance shall be reduced to be equal to
       such smaller figure). The Tenant Allowance may be used for any
       expenses incurred by Tenant in conjunction with Tenant's remodel,
       redecoration and/or renovation of the Premises, as well as for any
       furnishings, fixtures and equipment related thereto.

Am. Compl., Ex. B § 5.

       Dika argues that this provision does not apply to OfficeMax's installation of LED

lighting because the lighting was not installed for "remodeling, redecorating and/or

renovating the premises," as required by section 5. The lease, including the second

amendment, does not provide a definition for the terms remodeling, redecorating, or

renovating. OfficeMax expressly alleges, however, that it installed the lighting for these

purposes, and without a more developed factual record the Court cannot say, as a

matter of law, that these expenditures fall outside the terms of section 5. Accordingly,

the Court declines to dismiss count 2.

C.     Count 3 - promissory estoppel

       In count 3, OfficeMax alleges, in the alternative to its breach of contract claims,

that if Dika did not breach the lease, OfficeMax should be able to recover its

expenditures for the HVAC system and LED lighting under the doctrine of promissory

estoppel. To sustain a claim for promissory estoppel under Illinois law, a "plaintiff must

prove that (1) defendant made an unambiguous promise to plaintiff, (2) plaintiff relied on

such promise, (3) plaintiffs' reliance was expected and foreseeable by defendants, and



                                             6
     Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 7 of 12 PageID #:421




(4) plaintiff relied on the promise to its detriment." Janda v. U.S. Cellular Corp., 2011 IL

App (1st) 103552, ¶86, 961 N.E.2d 425, 443 (2011) (internal quotation marks and

citations omitted).

        OfficeMax alleges that Dika promised to reimburse its expenditures, but it says

this came after it had completed the work in question. For that reason, OfficeMax

cannot possibly have relied on Dika's promise to its detriment in spending the money

needed to conduct the work. OfficeMax does not identify any other sort of reliance on

Dika's claimed after-the-fact promise, nor can the Court imagine any. For this reason,

OfficeMax's claim of promissory estoppel fails to state a claim. The Court therefore

dismisses count 3.

D.     Count 4 – unjust enrichment

       In count 4, OfficeMax alleges that if it cannot sustain a breach of contract claim

for one or both of the expenditures, it should be able to recover under the doctrine of

unjust enrichment. To state a claim for unjust enrichment under Illinois law, "a plaintiff

must allege that the defendant has unjustly retained a benefit to the plaintiff's detriment,

and that defendant's retention of the benefit violates the fundamental principles of

justice, equity, and good conscience." Cleary v. Philip Morris Inc., 656 F.3d 511, 516

(7th Cir. 2011) (citing HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 131 Ill. 2d

145, 160, 545 N.E.2d 672, 679 (1989)). OfficeMax alleges that because the lease has

ended and it has vacated the property, Dika is unjustly retaining the benefit of both the

HVAC system and the LED lighting that OfficeMax paid to install.

       Because unjust enrichment "is an equitable remedy based on a contract implied

in law," it is available only "when there is no adequate remedy at law." Gociman v.



                                              7
     Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 8 of 12 PageID #:422




Loyola Univ. of Chicago, No. 20 C 3116, 2021 WL 243573, at *1, *5 (N.D. Ill. Jan 25,

2021) (citing Guinn v. Hoskins Chevrolet, 361 Ill. App. 3d 575, 836 N.E.2d 681 (2005)).

Thus "[w]here a contract governs the parties' relationship, the doctrine of unjust

enrichment has no application." Id. A party may, however, plead unjust enrichment in

the alternative to a claim for breach of contract. Id. Though a party may not, consistent

with this rule, "include allegations of an express contract" in its unjust enrichment claim,

Guinn, 361 Ill. App. 3d at 604, 836 N.E.2d at 705, OfficeMax has not done so. Rather, it

has alleged unjust enrichment as an alternative claim only.

       Dika argues that under Illinois law, "a claim for unjust enrichment cannot stand

apart from an underlying claim and is not a separate cause of action" and that because

OfficeMax's claim for unjust enrichment will likely rely on the alleged breach of contract

by Dika, if the breach of contract claims fail, then the unjust enrichment claim fails too.

In Cleary, however, the Seventh Circuit concluded that "the Illinois Supreme Court

appears to recognize unjust enrichment as an independent cause of action." Cleary,

656 F.3d at 516. The Court therefore declines to dismiss count 4 of the counterclaim.

2.     Motion to strike affirmative defenses

       Dika has also moved to strike OfficeMax's affirmative defenses. Under Fed. R.

Civ. P. 12(f), a court may "strike any insufficient defense or any redundant, immaterial,

impertinent or scandalous matter." Carpenter v. Ford Motor Co., 761 F. Supp. 62, 64-

65 (N.D. Ill. Feb. 25, 1991). Defenses generally will not be stricken "if they are sufficient

as a matter of law or if they present questions of law or fact" but rather "will

be stricken only when they are insufficient on the face of the pleadings." Heller Fin., Inc.

v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989).



                                              8
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 9 of 12 PageID #:423




       Affirmative defenses "are subject to all pleading requirements of the Federal

Rules of Civil Procedure." Id. at 1294. Thus a defendant must provide "a short and

plain statement" of its affirmative defenses as required by Rule 8(b), and the allegations

in the defense "must be enough to raise a right to relief above the speculative level."

Twombly, 550 U.S. at 555.

       a.     Affirmative defenses 1 and 2

       In affirmative defense 1, OfficeMax alleges that Dika failed to perform its

obligations under the parties' contract by failing to reimburse OfficeMax for the

replacement of the HVAC system, failing to provide the tenant allowance for the LED

lighting, and failing to provide notice of default and opportunity to cure under section 23

of the lease. Affirmative defense 2 repeats the last of these points.

       The Court strikes defense 1 in part, with respect to the HVAC replacement cost,

for the reasons described earlier in this decision. The Court otherwise denies Dika's

motion to strike. On the question of notice and opportunity to cure, Dika has submitted

evidence suggesting it satisfied this requirement, but Court is required to take

OfficeMax's contrary allegation as true for purposes of the motion to strike.

       b.     Affirmative defenses 3 and 4

       In affirmative defense 3, OfficeMax alleges that if "the Court finds that OfficeMax

is not entitled to the Tenant Allowance," then Dika "should be equitably estopped from

denying [the] Tenant Allowance to OfficeMax." See Answer at 7. OfficeMax further

alleges that Dika "knowingly represented that it had approved the request" and that

"OfficeMax reasonably relied on this representation." Id. OfficeMax makes similar

allegations affirmative defense 4, asserting promissory estoppel.



                                             9
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 10 of 12 PageID #:424




       Equitable estoppel requires the proponent to show there was "(1)

misrepresentation by the party against whom estoppel is asserted; (2) reasonable

reliance on that misrepresentation by the party asserting estoppel; and (3) detriment to

the party asserting estoppel." Kennedy v. United States, 965 F.2d 413, 417 (7th Cir.

1992). Similarly, promissory estoppel requires the proponent to show that the opposing

party "(1) . . . made an unambiguous promise to [the promise], (2) [the promise] relied

on such promise, (3) [this] reliance was expected and foreseeable by [the promisor],

and (4) [the promise] relied on the promise to its detriment." Janda, 2011 IL App (1st)

103552, ¶ 86, 961 N.E.2d at 443.

       As discussed earlier, OfficeMax's allegations reflect that Dika's alleged promises

regarding reimbursement came after OfficeMax had already completed the work in

question. Thus, OfficeMax could not have relied on Dika's alleged representation or

promise in performing the work. OfficeMax does not allege any other form of

detrimental reliance. The Court therefore strikes defenses 3 and 4 due to the absence

of an essential element of each.

       c.     Affirmative defense 5

       In affirmative defense 5, OfficeMax alleges that Dika "intentionally relinquished its

right to payment [of rent] through its overt actions, statements, and agreements."

Answer at 7. Under Illinois law, waiver consists of the "voluntary and intentional

relinquishment of a known right." Delta Consulting Grp., Inc. v. R. Randle Constr., Inc.,

554 F.3d 1133, 1140 (7th Cir. 2009). A waiver may be "by an express agreement" or

"implied from the conduct, acts or words of the party who is alleged to have waived a

right." Id. If waiver is implied, "the act relied on to constitute the waiver must be clear,



                                             10
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 11 of 12 PageID #:425




unequivocal, and decisive." Id. Finally, "if the facts necessary to constitute waiver are

in dispute" or if different inferences may be drawn from the evidence, then the issue of

waiver is a question of fact. Id.

       The Court cannot, at this juncture, conclude that the waiver defense is

unavailable as a matter of law, but OfficeMax has not identified any of the "overt

actions, statements, and agreements" upon which it relies. The Court concludes that

the defense is insufficiently pleaded for this reason and strikes it, with leave to amend

within fourteen days.

       d.     Affirmative defense 6

       In affirmative defense 6, OfficeMax alleges that Dika "consented to OfficeMax's

replacement of the HVAC system and implementation of LED lighting in exchange for

rent withholding to cover some of OfficeMax's expenses." Answer at 8. This defense is

sufficiently pleaded. The Court declines to strike it.

       e.     Affirmative defense 7

       In affirmative defense 7, OfficeMax argues that Dika's damages, if any, are due

to its own failure to mitigate and "should be denied in whole or in part due to such

failure." See Answer at 8. The problem with the defense is that OfficeMax offers no

factual allegations regarding what it contends constituted failure to mitigate. The

defense is insufficiently pleaded, and the Court therefore strikes it, with leave to amend

within fourteen days.

       f.     Affirmative defense 8

       In affirmative defense 8, OfficeMax argues that any damage award to Dika

"should be offset" by the amount of damages Dika has caused OfficeMax. See Answer



                                             11
   Case: 1:21-cv-00786 Document #: 34 Filed: 08/17/21 Page 12 of 12 PageID #:426




at 8. The Court has allowed certain of OfficeMax's claims to proceed, and if it prevails

on those it may recover damages that can be used to offset any recovery ordered for

Dika. The Court declines to strike this defense.

                                        Conclusion

       For the foregoing reasons, the Court dismisses counts 1 and 3 of defendant's

counterclaim but otherwise denies plaintiff's motion to dismiss the counterclaim [dkt. no.

18]. In addition, the Court strikes defendant's affirmative defense 1 in part and defenses

3 and 4 in their entirety; strikes defenses 5 and 7 with leave to amend in fourteen days;

and otherwise denies plaintiff's motion to strike.

Date: August 17, 2021

                                                     ________________________________
                                                          MATTHEW F. KENNELLY
                                                          United States District Judge




                                             12
